301 F.2d 907
James KLINKNER, Appellant,v.The PITTSBURGH & WEST VIRGINIA RAILWAY COMPANY.
No. 13878.
United States Court of Appeals Third Circuit.
Argued April 5, 1962.Decided May 3, 1962.

Appeal from the United States District Court for the Western District of Pennsylvania, McIlvaine, Judge.
Michael J. Pugliese, Pittsburgh, Pa.  (Louis C. Glasso, Pittsburgh, Pa., on the brief), for appellant.
Judd N. Poffinberger, Jr., Pittsburgh, Pa.  (C. M. Grimstad, Kirkpatrick, Pomeroy, Lockhart & Johnson, Pittsburgh, Pa., on the brief), for appellee.
Before BIGGS, Chief Judge, GOODRICH, Circuit Judge, and SHERIDAN, District Judge.
PER CURIAM.


1
This case was tried to the court.  A judgment was entered in favor of the plaintiff-appellant but the total amount of damages awarded him was diminished by 40% by reason of his contributory negligence.  It is from this reduction that he has appealed.  We can perceive no error in what the trial court did.  The diminution finds adequate support in the evidence of the contributory negligence of the appellant.  Federal Employers' Liability Act, 45 U.S.C.A. 53.  Accordingly the judgment will be affirmed.